Citation Nr: 1530410	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-09 507	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to November 1978. The Appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Milwaukee, Wisconsin, Pension Management Center of the Department of Veterans Affairs (VA).  Local jurisdiction was subsequently transferred to the Louisville, Kentucky, Regional Office (RO) of VA.

In November 2014, the Board requested an advisory medical opinion from a Veteran's Health Administration (VHA) oncologist to assist in the equitable adjudication of this matter.  38 C.F.R. § 20.901 (2014).  The oncologist's opinion was received in January 2015; a follow-up, clarification opinion was provided in April 2015.  The appellant and her representative were furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903 (2014).  The representative responded that the there was no additional evidence or argument for submission and requested that the Board proceed with the adjudication of the appeal.

The appellant, however, did submit additional evidence or argument and requested the appeal be remanded for initial consideration by the agency of original jurisdiction (AOJ).  The Board has reviewed the appellant's submission and finds that remand is not necessary because none of the evidence the appellant submitted is considered new.  The Board finds that the appellant's submission consists of copies of medical documents already of record, as well as an expansion of additional argument that she had previously presented.  Accordingly, the Board has determined that the AOJ has already reviewed these records and this line of argument.  Remand is not required.


FINDINGS OF FACT

1.  The Veteran died from metastatic adenocarcinoma of the colon and brain metastases.

2.  The Veteran did not have soft tissue sarcoma.

3.  The Veteran's cause of death is not related to his active military service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service private treatment records have also been obtained.

The appellant was provided a VA medical opinion in October 2011, as well as January and April 2015 medical opinions from a VA oncologist (hereinafter, "2015 oncologist opinion").  These opinions are sufficient evidence for deciding the claim as the Veteran's prior medical history and examination were considered in detail, and because they describe the Veteran's diseases and their etiologies in sufficient detail so that the Board's decision is a fully informed one.  Thus, VA's duty to assist has been met.

II.  Legal Framework

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between it and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran may also attain service connection through the law and applicable regulatory provisions pertaining to herbicide exposure, including exposure to Agent Orange.  They provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  

The law and regulations further list the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014).  This presumption is not warranted for any disease other than those for which the Secretary of VA has specifically identified.  38 U.S.C.A. § 1116.  Additionally, this presumption is not warranted for diagnosed cancers listed in section 3.309(e) that resulted from the metastasis of a cancer not associated with herbicide exposure; evidence of this is considered "affirmative evidence" sufficient to rebut the presumption of service connection.  See VAOPGCPREC 18-1997 (May 2, 1997).  

The Veteran was found to have cancers in many areas of his body, including his lungs.  The Board acknowledges that "lung cancer" is a disease that has been found to have an association with herbicide exposure.  The Board finds that the evidence of record does not show that the Veteran had primary "lung cancer" or any other form of primary cancer enumerated in section 3.309(e); rather, the Veteran had adenocarcinoma of gastrointestinal origin that metastasized to these other areas.  See 2015 oncologist opinion.  Even when the Veteran is considered to have had "lung cancer," the finding that it was the result of metastasis from a gastrointestinal cancer would be affirmative evidence, sufficient to rebut the presumption of service connection due to exposure to herbicides.  The Board finds that under the facts of this case the presumption is not warranted under these circumstances.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); see also VAOPGCPREC 18-1997 (May 2, 1997).  

Additionally, soft tissue sarcoma is a disease listed under section 3.309(e); however, as will be discussed further below, the Board finds that the Veteran did not have a soft tissue sarcoma or any other disease identified by the Secretary of VA as being associated with exposure to herbicide agents. 

III.  Analysis

For the reasons that follow, the Board finds that service connection for the cause of the Veteran's death is not warranted.

The Veteran died on June [redacted], 2010.  At the time of his death, service connection was not in effect for any disability.  Nonetheless, service connection may be warranted for the cause of his death if any disorder or disease process leading or contributing to his death was related to his active military service.

To this end, the record reveals that there may be three such diseases.  The Veteran's death certificate identifies metastatic adenocarcinoma of the colon to be the immediate cause of death.  It also identifies brain metastases and soft tissue sarcoma to be underlying causes of death.  

The Board notes, however, that soft tissue sarcoma was not initially listed on the Veteran's death certificate.  It was added by amendment in June 2011, after the appellant had written Dr. A.A. asking him to request that the disease be added.  Additionally, in November 2014, the Board requested a medical opinion from an oncologist concerning the nature and etiology of the Veteran's potential causes of death; the resultant 2015 oncologist opinion concluded that the Veteran did not have a soft tissue sarcoma.  The opinions read, in pertinent part:

There is no biopsy report to indicate that patient had a soft tissue sarcoma.  The skin and brain metastases are unusual presentations with gastrointestinal malignancies but have been described in medical literature and with the lack of a biopsy indicating otherwise I conclude that the patient only had one type of cancer or malignancy that is a gastrointestinal cancer (primary colon or stomach).

The Board finds the 2015 oncologist opinion probative in value as he is a specialist with regards to the diseases at issue in this case, he considered the entire evidence of record in forming his opinion, and because his opinion is persuasive as it was supported by a thorough rationale.  

The Board finds unpersuasive the Veteran's amended death certificate due to the circumstances surrounding the addition of soft tissue sarcoma.  As noted above, the disease was added only after the appellant petitioned her doctor.  While the appellant has objected to this sort of reasoning, in reviewing her letter to the doctor, the Board finds it appropriate because her request was based, in part, on a lack of medical evidence-she reasoned that since the Veteran did not undergo an autopsy, his cancer may have originated from anywhere.  This sort of inference based on a lack of evidence is not persuasive.  Moreover, in reviewing the doctor's request to amend the death certificate, the Board finds that he did not provide any competent rationale or support for his request, either.  Indeed, as the VA oncologist explained, the Veteran's biopsy reports and operative findings are all in agreement that he had a gastrointestinal malignancy; there is no support for a finding of soft tissue sarcoma or that his cancers originated at a site other than his stomach or colon.  In sum, the Board does not find that the amended death certificate to be dispositive as to whether the Veteran had soft tissue sarcoma in this case and it is outweighed by the 2015 oncologist opinion.  See, e.g., Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (discussing the weighing of a death certificate when there are conflicting pieces of competent medical evidence).

The Board also notes that the appellant has stated that the Veteran had a soft tissue sarcoma.  See March 2012 VA Form 9.  In general, a lay person is not competent to make such a diagnosis due to a lack of medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In this case, however, the appellant identifies as a registered nurse, implying that she does have a certain level of medical training and expertise.  The Board, nonetheless, finds the appellant not competent to provide a diagnosis of soft tissue sarcoma as there is no evidence that she has specific education, training, or experience dealing with cancers.  Id. ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.").  Accordingly, the appellant's opinion and diagnosis are given no weight.

The Board concludes that the Veteran did not have a soft tissue sarcoma.  

Prior to continuing its analysis, the Board will clarify for the appellant a point of contention regarding the Veteran's disabilities.  The Board acknowledges that the Veteran had cancer in many areas of his body, including his lungs, shoulder, skin, lymph nodes, and spine.  The 2015 oncologist opinion, however, concluded that the cancer was of gastrointestinal origin and metastasized to these other sites.  This finding was also shown in the private medical evidence of record.  See May 2010 Note by Dr. G.G. (finding widespread metastatic disease consistent with a malignancy of gastrointestinal origin and inconsistent with primary lung cancer, lymphoma, or melanoma).  Therefore, even though the Veteran had, say, cancer in his skin and lungs, he did not have primary "skin cancer" or "lung cancer;" rather, he had adenocarcinoma of gastrointestinal origin that metastasized to his these areas.  See 2015 oncologist opinion.  

In sum, the Board finds that the Veteran was only afflicted by two diseases that caused or contributed to his death: metastatic adenocarcinoma of the colon and brain metastases.

The remaining question is whether either disease was incurred in or was otherwise related to the Veteran's active service.  Preliminarily, the Board notes that neither disease is one that has been found by the Secretary of VA to be related to exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Thus, even though the Veteran's personnel records demonstrate that he did serve in the Republic of Vietnam during the Vietnam era, and therefore his exposure to herbicides is presumed, these diseases are not eligible for service connection on a presumptive basis due to that exposure.  Service connection may still be warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The medical evidence of record relating to a nexus between these diseases and the Veteran's active service consists of a September 2010 letter from Dr. A.A., an October 2011 VA medical opinion, and the 2015 oncologist opinion.

The Board finds the September 2010 letter from Dr. A.A. to be of limited probative value as there is no rationale.  The doctor simply stated that the Veteran may have developed malignancy as a result of exposure to Agent Orange.  The Board finds the October 2011 VA medical opinion to also be of limited probative value given its incomplete discussion of the issues and inadequate rationale.

In contrast, the 2015 oncologist opinion is complete and does provide an adequate rationale regarding the relevant issues.  The oncologist found that the Veteran died of a gastrointestinal malignancy.  "[T]he primary tumor [was] stomach or colon cancer and the metastasis [were] in the abdomen, bone (T8 spine), brain, lymph nodes (base of neck, axillary, chest, peri-aortic, iliac, and inguinal regions), left adrenal, and subcutaneous sites."  The oncologist then reached several conclusions.

First, the oncologist determined that it was less likely than not that the Veteran's in-service exposure to herbicides led to the Veteran's cancer that caused his death.  This oncologist supported his conclusion by referring to studies found in the American Cancer Society website.  These studies indicated that there is inadequate/insufficient medical evidence to determine whether there exists any association between gastrointestinal cancers and exposure to herbicides. 

Second, the oncologist determined that the development of the Veteran's cancer was not otherwise related to his active duty service.  To support his conclusion, the oncologist cited a medical study that concluded that the incidence of colon cancer in people serving in the military is not higher than that of the general population.  The oncologist added that he was personally unaware of any other data that would indicate that serving in the military would increase the risk of colon or stomach cancer in a veteran.

Lastly, the oncologist concluded that the Veteran's active military service did not contribute substantially or materially to his death.  This conclusion was supported by a restatement of the evidence in support of the prior two conclusions-that medical literature does not support a relation between herbicide exposure or military service, in general, and the development of the type of cancer that caused the Veteran's death.

The Board finds the 2015 oncologist opinion probative in value for the same reasons that were previously stated-the oncologist is a specialist in this field of medicine, he considered the entire evidence of record in forming his opinion, and because his opinion was supported by a thorough rationale.  The Board also notes that this was the only competent etiological opinion of record supported by a rationale.  

The Board also reiterates that the appellant lacks the requisite medical training or expertise necessary to identify the etiology of the diseases which caused the Veteran's death.  See Jandreau, 492 F.3d at 1377.

The Board finds that the competent evidence of record does not show that the Veteran's cancers manifested in service or within a year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Lastly, the Board wishes to clarify for the Appellant a point of contention.  The Board acknowledges that the Veteran had cancers in other parts of his body

Accordingly, the Board finds that the evidence of record weighs against finding that a nexus exists between the diseases which caused the Veteran's death and his active military service, to include exposure to herbicides.  

As the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Service connection for the cause of the Veteran's death is not warranted.



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


